Citation Nr: 9904593	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for residuals of a gunshot wound 
to the abdomen has been submitted.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In his September 1997 VA Form 9, the veteran requested a 
travel board hearing.  In January 1998, he had a hearing at 
the RO in Los Angeles, California, before a hearing officer.  
In a May 1998 letter, the RO in Manila asked the veteran 
whether the January 1998 hearing satisfied his request for a 
hearing.  In a June 1998 statement, the veteran responded 
that his request had been satisfied.  Therefore, no further 
development with regard to a hearing is necessary.


FINDINGS OF FACT

1.  In a September 1994 decision, the Board of Veterans' 
Appeals denied the reopening of the veteran's claim of 
entitlement to service connection for residuals of a gunshot 
wound in the abdomen on the basis that there was no new and 
material evidence.

2.  The evidence received since September 1994 does not show 
that the gunshot wound in the abdomen is of service origin or 
underwent a permanent increase in severity during service; 
thus, this evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The decision of the Board in September 1994 denying the 
reopening of the claim of entitlement to service connection 
for residuals of a gunshot wound to the abdomen is final.  
38 U.S.C. §§ 5108, 7104 (West 1991)

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for residuals of a gunshot wound to the abdomen.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a July 1961 decision, the Board denied service connection 
for residuals of a gunshot wound to the abdomen on the basis 
that there was no aggravation during service of the 
preexisting gunshot wound.  The evidence of record at the 
time of that Board decision included service medical records, 
a WD Form 53, a March 1954 statement of an associate, a VA 
Form 3101 dated in March 1961, and a March 1961 affidavit of 
an associate.  

Service medical records reveal that on entrance examination 
the abdominal viscera were normal.  In August 1948, the 
veteran was hospitalized for an undiagnosed condition that 
was manifested by recurrent attacks of pain in the lower left 
quadrant of the abdomen with persistent pyuria and 
albuminuria.  In October 1948, the veteran was transferred to 
another hospital where he remained until January 1949.  
During that hospitalization, he complained about left lower 
chest pain.  There was x-ray evidence of pleural thickening 
in that region, and no other basis for that pain was found.  
Except for the chest pain, on discharge, the veteran was 
asymptomatic and was ready to return to duty.  The final 
diagnoses were prostatitis; pyelitis; and chronic pleurisy in 
the left lower quadrant, which was secondary to a gunshot 
wound in 1944.  It was noted that the prostatitis and 
pyelitis were cured while the pleurisy remained unchanged.  

A WD Form 53 notes that the veteran served from April 1946 to 
February 1949 and that he had no prior service.  Also, a VA 
Form 3101 from the service department that was received in 
March 1961 indicates that the veteran had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

In a March 1954 statement, an associate of the veteran said 
the veteran was captured in August 1943.  In a March 1961 
affidavit, another associate of the veteran said they were 
both prisoners of war during World War II.

In September 1994, the Board denied the veteran's application 
to reopen the claim of entitlement to service connection for 
residuals of a gunshot wound to the abdomen on the basis that 
new and material evidence had not been submitted.  The 
additional evidence of record at the time of that Board 
decision included a September 1966 statement from the 
Philippine National Red Cross, an October 1991 VA examination 
report, a June 1992 memorandum for file, and a transcript of 
a March 1993 hearing held at the RO in Los Angeles, 
California.  

In the September 1966 statement from the Philippine National 
Red Cross, it was noted that the "Prisoner-of-War Office" 
had determined that the veteran had qualified for Japanese 
Compensation.

On an October 1991 VA examination, the diagnosis was status 
post gunshot wound.

In a June 1992 memorandum for file, it was noted that the 
service department had verified that the veteran's service 
was from April 1946 to February 1949 and that it was verified 
that the veteran had no service with USAFFE or as a 
recognized guerilla.  It was also noted that the veteran's 
name was not on the prisoner of war POW) microfiche.

At the March 1993 hearing, the veteran testified that he was 
shot when he was a POW during his guerilla service.

In June 1995, the veteran's motion for reconsideration of the 
September 1994 Board decision was denied.

The evidence that the veteran has submitted since the 
September 1994 Board decision includes the following: 
Documents regarding a claim before the Foreign Claims 
Settlement Commission of the United States, a September 1966 
statement from the Philippine National Red Cross, a September 
1992 certification from the Philippine Veterans Affairs 
office, a September 1992 application for correction of 
military record, a letter from the service department with an 
indiscernible date, an October 1995 certification from the 
Philippine Veterans Affairs office, an undated medical 
certificate from a Dr. Aventura, private medical records from 
1995 and 1997, a transcript of a January 1998 hearing, a July 
1998 response from the service department, a document 
entitled "A Manifesto of the Filipino WWII Veterans," an 
article on the naturalization of Filipino veterans, an 
article on the recognition of Filipino veterans, and various 
statements of the veteran.

The documents regarding a claim before the Foreign Claims 
Settlement Commission of the United States indicate that, in 
October 1954, a claim for compensation was denied because the 
Department of Defense reported that the veteran was not a 
member of the Armed Services of the United States for 
purposes of section 6 of the War Claims Act of 1948.

The undated medical certificate from Dr. Aventura indicates 
that the veteran had a first rib resection in 1971.  Private 
medical records from 1995 and 1997 reveal that the veteran 
was treated for chest pain, a gastric ulcer, and degenerative 
arthritis.  

In the September 1992 and October 1995 certifications of the 
Philippine Veterans Affairs office, it was reported that the 
appellant had service during World War II.

In September 1992, the veteran filed an application for 
correction of his military records on the basis that he had 
guerilla service in World War II.  In a document with an 
indiscernible date, the service department acknowledged the 
receipt of his claim.  In July 1998, the service department 
indicated that there was no change in the prior 
certification. 

At the January 1998 hearing held at the RO in Los Angeles, 
California, before a hearing officer, the veteran testified, 
in pertinent part, that when he was shot in the abdomen in 
1944, he was a member of the guerilla forces and a POW.  
January 1998 Hearing Transcript (T.) 1-2.  The hearing 
transcript is of record.

The other various documents that the veteran has submitted 
include a manifesto regarding the treatment of Filipino 
veterans.  Also, another article alleges that thousands of 
Filipino guerillas were not properly recognized by the United 
States government.  In addition, another article discusses 
the relationship between the use of documents from the 
Philippine government for immigration and naturalization in 
the United States.

In various statements, the appellant alleges that he served 
prior to April 1946 and that he was a POW.  He also claimed 
that the residuals of the gunshot wound to the abdomen were 
aggravated during his service in Okinawa, Japan.

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. §§ 1110, 1131. 

Every veteran of wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  
 
If there is wartime service and peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C. §§ 5108, 7105.   New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions of medical causation cannot be a 
basis to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that the gunshot wound was incurred in or 
aggravated during a period of active service.

The documents pertaining to the veteran's claim before the 
Foreign Claims Settlement Commission of the United States are 
new but not material.  The Court has held that the service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Specifically, guerrilla service must be certified by 
a United States service department.  38 C.F.R. § 3.8(d)(2) 
(1998).  While the October 1954 decision notes that there was 
a report from the service department, these documents do not 
contain the actual certification from a United States service 
department.  Moreover, the October 1954 decision is actually 
consist with later certifications from the service 
department.  The documents are also not probative on whether 
the veteran's gunshot wound was incurred in or aggravated by 
a verified period of active service.

Also, the September 1966 statement of the Philippine National 
Red Cross is duplicative evidence; it had been submitted 
prior to the September 1994 Board decision.

The undated medical certificate from Dr. Aventura and the 
private treatment records from 1995 and 1997 are new but not 
material.  These records address post-service disorders and 
do not indicate that the veteran's gunshot wound was incurred 
in or aggravated by a period of active service.

The two certifications from the Philippine Veterans Affairs 
office are new but not material.  Neither of the documents, 
which suggest that the veteran had service prior to April 
1946, was certified by a United States service department.  
Therefore, these documents cannot be material evidence.

Similarly, the September 1992 application and the two 
responses from the service department, including the July 
1998 response, are new but not material.  These documents do 
not establish that the veteran had service prior to April 
1946 and do not show that the veteran's gunshot wound was 
incurred in or aggravated during a period of active service.  
In fact, the July 1998 response of the service department 
specifically states that there is no change in the prior 
determination regarding the veteran's service.

The various documents on Filipino veterans are new but not 
material.  These documents are not probative on whether the 
veteran had service to April 1946 because, as previously 
noted, a service department determination on an individual's 
service is binding on VA.  In particular, as to the article 
on naturalization, the United States Court of Appeals for the 
Federal Circuit has held that, although the Immigration Act 
allows Philippine veterans to rely on Philippine-generated 
documentation, without necessarily requiring certification 
from a United States service department, to prove a veteran's 
status for purposes of immigration and naturalization, the 
service department's determination is still binding for 
purposes of VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  Also, these documents do not indicate that the 
veteran's gunshot wound was incurred in or aggravated during 
a verified period of active service.

The transcript of the January 1998 hearing and the various 
statements of the veteran, to the extent that they are not 
just reiterations of prior contentions, are new but not 
material.  The veteran's testimony and his statements do not 
establish, for reasons previously discussed, that he had 
service prior to April 1946.  Also, his testimony and 
statements, including his assertion that his gunshot wound 
was aggravated during service in Okinawa, Japan, are not 
competent or probative evidence on the issue of aggravation 
and, thus, not material.  See Moray, 5 Vet. App. at 214; 
Espiritu, 2 Vet. App. at 494-95. 

In summary, there is no competent evidence, added to the 
record since the September 1994 Board decision, showing that 
the veteran's gunshot wound in the abdomen was sustained or 
underwent a permanent increase in severity during a verified 
period of active service.  Therefore, the veteran's claim of 
entitlement to service connection for residuals of a gunshot 
wound to the abdomen is not reopened.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), the Court found a 
duty to further assist in the development of the evidence 
when the veteran has reported the existence of evidence which 
could serve to render a claim well-grounded.  By analogy, 
such duty would appear to be triggered where a veteran has 
identified evidence that could serve to reopen a claim.  The 
facts and circumstances of this case are such that no further 
action is warranted.  Thus, the Board finds that the VA has 
satisfied its duty under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

New and material evidence to reopen the claim for service 
connection for residuals of a gunshot wound to the abdomen 
has not been received and the application to reopen the claim 
is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

